United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-379
Issued: June 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 16, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ April 5, 2007 decision which denied his request for a hearing. Because
more than one year has elapsed from the last merit decision dated May 12, 2005 to the filing of
this appeal on November 16, 2007, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s hearing request on the
grounds that he had previously exercised his right to a hearing.
FACTUAL HISTORY
On December 6, 2004 appellant, then a 58-year-old able seaman, filed an occupational
disease claim alleging that he developed a stress condition due to his inability to achieve his
goals and aspirations. He stopped work on November 4, 2004 and did not return. In support of

his claim, appellant provided medical reports noting stress and anxiety regarding his work and
his career goals.
By decision dated May 12, 2005, the Office denied appellant’s emotional condition claim
on the grounds that he had not established a compensable factor of employment or a causal
relationship between his claimed stress and any employment factor.
On June 6, 2005 appellant requested an oral hearing. On his hearing request, he referred
the Office to his address of record in Seattle, Washington.
By correspondence dated June 27, 2005, the Office advised appellant that it had received
his hearing request and would schedule an oral hearing once it determined that the case was in
posture for a hearing. By letter dated May 15, 2006, it notified appellant that his hearing was
scheduled for June 20, 2006. The notification was mailed to appellant’s address of record in
Seattle, Washington, and also to his representative.
By decision dated July 17, 2006, the hearing representative found that appellant
abandoned his request for a hearing on the grounds that he failed to appear at the scheduled
hearing and did not contact the Office either prior to or subsequent to the scheduled hearing to
request a postponement or explain his failure to appear.
In a July 24, 2006 statement, appellant explained that he was presently residing in
California and had his mail forwarded from his address of record in Seattle, Washington. He
stated that, because he only had monthly mail forwarding, he did not receive the Office’s
May 15, 2006 letter notifying him of the hearing date. Appellant also noted that his designated
representative had “cancelled his services” and failed to notify him of his scheduled hearing.
By correspondence dated February 16, 2007, appellant requested another oral hearing.
He noted the late receipt of the Office’s May 15, 2006 letter notifying him of his scheduled
hearing and the failure of his former representative to inform him of the hearing.
By decision dated April 5, 2007, the Office’s Branch of Hearings and Review denied
appellant’s hearing request on the grounds that he had previously exercised his right to a hearing
and had failed to appear. The Office noted that it had considered appellant’s request and
determined that his claim could be equally well addressed by his filing a request for
reconsideration and submitting new evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that, before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.1 The Office’s
regulations provide that the request must be sent within 30 days of the date of the decision for

1

5 U.S.C. § 8124(b)(1).

2

which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.2
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act,3 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.4 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.5 Moreover, the Board has
held that the Office has discretion to grant or deny a hearing when the request is made for a
second hearing on the same issue.6
ANALYSIS
In a May 12, 2005 decision, the Office denied appellant’s claim of an emotional
condition arising in the performance of duty. On June 6, 2005 appellant requested an oral
hearing. The Office scheduled an oral hearing for June 20, 2006 and notified appellant and his
representative at their addresses of record. By decision dated July 17, 2006, the Office found
that appellant had abandoned his request for a hearing as he failed to appear at the hearing or to
provide an explanation for his absence.7 On July 24, 2006 appellant responded to the Office’s
abandonment decision, explaining that he moved to California and had his mail forwarded from
Seattle, Washington and did not receive the notification of his hearing date. He also noted that
his representative had cancelled his services and failed to inform him of the hearing date. On
February 16, 2007 appellant requested another hearing. In an April 5, 2007 decision, the Office
denied appellant’s request for a hearing on the grounds that he was found to have abandoned his
oral hearing request and was not entitled to another oral hearing as a matter of right. The Board
finds that, as appellant abandoned the oral hearing scheduled for June 20, 2006, he is not entitled
to another hearing as a matter of right.8
The Office properly exercised its discretion in denying appellant’s request for another
hearing by determining that the issue in the case could be equally well addressed by appellant
requesting reconsideration and submitting new evidence on the issue at hand.9 The Board has
2

20 C.F.R. § 10.616(a).

3

5 U.S.C. §§ 8101-8193.

4

Marilyn F. Wilson, 52 ECAB 347 (2001).

5

Teresa M. Valle, 57 ECAB 542 (2006); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
6

See generally André Thyratron, 54 ECAB 257 (2002); Johnny S. Henderson, 34 ECAB 216 (1982); John A.
Zibutis, 33 ECAB 1879 (1982).
7

The Board has no jurisdiction over this decision as it was issued more than one year prior to the filing of this
appeal on November 16, 2007. See 20 C.F.R. § 501.3(d).
8

D.E., 59 ECAB ___ (Docket No. 07-2334, issued April 11, 2008).

9

See Joseph R. Giallanza, 55 ECAB 186 (2003).

3

held that the only limitation on the Office’s discretionary authority is reasonableness. An abuse
of discretion is generally shown through proof of manifest error, a clearly unreasonable exercise
of judgment, or actions taken which are contrary to logic and probable deduction from
established facts.10 In the present case, there is no evidence that the Office abused its discretion
in denying appellant’s request for a hearing under these circumstances. The Board finds that the
Office acted properly in denying appellant’s February 16, 2007 request for an oral hearing.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing on
the grounds that he had previously exercised his right to a hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

See Claudio Vazquez, 52 ECAB 496 (2001); Daniel J. Perea, 42 ECAB 214, 221 (1990).

4

